 1
 2
 3
 4
 5
 6                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 7
 8 GUISELA AGUIRRE GUERRA                    CASE No.3:18-cv-00376-LRH-CBC
 9             Plaintiff,
10      vs.                                      STIPULATION AND ORDER
11 DEMATIC CORP., a Delaware
   Corporation; DOES 1-25; and
12 BLACK CORPORATIONS A-Z,
13             Defendants.
14
15 _____________________________
16
17
18      After having completed some initial written discovery, the
19 parties hereby stipulate to the following:
20      (1)    Plaintiff     Guisela     Aguirre      Guerra   may    amend    her
21 complaint    to   substitute        the   entity     Rapistan     Demag,     the
22 predecessor of a line of business to Dematic Corp., in place of
23 Black Corporation A, and to add a claim for failure to provide
24 instructions and warnings regarding the use of the product at
25 issue.
26      (2)    Defendant     Dematic     Corp.   may    file   a     third    party
 1 complaint against Sally Beauty Supply, the purchaser and owner
 2 of the product allegedly involved in Plaintiff’s injury.
 3         (3) The parties shall file their amended pleadings within
 4 15 days of the date this Stipulation and Order is signed by the
 5 Court.
 6         (4) Plaintiff’s Motion to Amend her Complaint, filed on
 7 December 29, 2018, is hereby deemed withdrawn.
 8         Law Office of Steven P. Brazelton
 9         By:   Steven P. Brazelton
10         ss//ss: Steven P. Brazelton         Date: 12/30/18
           Attorney for Plaintiff
11         Guisela Aguirre Guerra
12
           Springel & Fink LLP
13
     By:   ss/ss: Michael A. Arata             Date: 12/30/18
14         Michael A. Arata
           Attorneys for Defendant
15         Dematic Corp.
16
17
     IT IS SO ORDERED:
18
19
   ________________________________
20 LARRY R. HICKS
   UNITED STATES DISTRICT JUDGE
21
22 DATED: this 9th day of January, 2019.
23
24
25
26
                                       2
